Citation Nr: 9930343	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  94-29 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to a permanent and total disability rating 
for pension purposes.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel





INTRODUCTION

The veteran's active military service extended from April 
1970 to November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision denied entitlement 
to a permanent and total disability rating for pension 
purposes.  

The RO issued a decision in December 1994 denying service 
connection for a nervous disorder, including post traumatic 
stress disorder, to which the veteran filed a notice of 
disagreement which was received at the RO in December 1995.  
The RO has not issued a statement of the case with respect to 
this issue.  This issue is the subject of a remand which 
follows the Board's decision.

This case has required remand from the Board in December 
1997, October 1998, and February 1999. The Board now proceeds 
with its review of the appeal.


FINDINGS OF FACT

1.  In March 1999 the RO contacted the veteran's 
representative to determine the veteran's current address.

2.  The VA medical center notified the veteran, at the 
address provided by the veteran's representative, of a VA 
examination scheduled for June 22, 1999.

3.  The veteran failed to report to the scheduled VA 
examination on June 22, 1999.

4.  Whether the veteran meets the criteria for a permanent 
and total disability evaluation for pension purposes depends 
on the current degree of severity of his disabilities and 
their effect on employability. The evidence of record does 
not resolve this issue.
CONCLUSION OF LAW

The veteran's claim for a permanent and total disability 
evaluation for pension purposes is denied.  38 C.F.R. 
§ 3.655(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a problem with locating the veteran in this 
case.  Several remands have been issued in an attempt to 
locate the veteran and ensure he was provided notice of 
scheduled VA examinations.  The claims file indicates that 
attempts to contact the veteran directly and through his 
accredited representative, the Alabama State Department of 
Veterans Affairs, have failed.  By all accounts of record, 
the veteran has failed to respond to efforts by the RO and 
his representative to contact him in connection with the 
adjudication of this case, and specifically, with respect to 
efforts to ensure that he report for scheduled examinations.

In Hyson v. Brown, the U. S. Court of Appeals for Veterans 
Claims (the Court) stated that, "[i]n the normal course of 
events, it is the burden of the veteran to keep the VA 
apprised of his whereabouts.  If he does not do so, there is 
no burden on the part of the VA to turn up heaven and earth 
to find him."  Hyson v. Brown, 5 Vet. App. 262, 265 (1994).

In March 1999 the RO contacted the veteran's representative 
to determine the veteran's current address.  The 
representative provided the veteran's address.  The VA 
medical center notified the veteran, at the address provided 
by the representative, of a VA examination scheduled for June 
22, 1999.  The veteran failed to report to the scheduled VA 
examination.

Under the applicable criteria, when an examination is 
scheduled in connection with any other original claim for VA 
benefits, such as a claim seeking entitlement to a permanent 
and total disability evaluation for pension purposes, and the 
benefits-eligible claimant fails, without good cause, to 
report for a scheduled examination, or re-examination, the 
claim shall be denied.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, or the death of an immediate family member. 38 
C.F.R. § 3.655(a) & (b) (1999).

In the instant case, a March 1996 VA general medical 
examination of the veteran diagnosed him with chronic 
dysthymia, a left inguinale hernia, and xerosis of the palms.  
The examining physician noted that the veteran's primary 
problem was his dysthymia.  The RO has tried on over half-a-
dozen occasions to schedule the veteran for a VA psychiatric 
examination to ascertain the extent of disability caused by 
his dysthymia.  In each case the veteran fails to report.

After a review of this record, it is found that the claim 
seeking entitlement to a permanent and total disability 
evaluation for pension purposes must be denied.  "[T]he duty 
to assist is not always a one-way street. If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Moreover, in Hyson v. Brown, the Court 
stated that, "[i]n the normal course of events, it is the 
burden of the veteran to keep the VA apprised of his 
whereabouts. If he does not do so, there is no burden on the 
part of the VA to turn up heaven and earth to find him."  
Hyson, 5 Vet. App. at 265.  The veteran has essentially 
disappeared for purposes of his claim for VA pension 
benefits.  He has failed to respond to correspondence mailed 
to his last reported address.  He has failed to provide 
information requested of him.  Finally, he has failed to 
report to numerous scheduled VA Compensation and Pension 
examinations.  He has provided no good cause for his refusal 
to cooperate.  Therefore, it is concluded that the RO has 
made every effort to obtain the requested information; their 
inability to obtain this information has been solely the 
result of the veteran's refusal to cooperate.  Under the 
circumstances, 38 C.F.R. § 3.655(b) (1999) directs that the 
veteran's claim for pension benefits must be denied.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
is dispositive, the claim should be denied on the basis of 
the absence of legal merit).


ORDER

The claim seeking a permanent and total disability rating for 
pension purposes is denied.


REMAND

In December 1994 the RO issued a rating decision which denied 
service connection for a nervous disorder, including PTSD.  
The veteran filed a notice of disagreement which was received 
at the RO in December 1995.  The RO has not issued a 
statement of the case (SOC) with respect to this issue.  This 
must be done.

The case is REMANDED to the RO for the following development:

Both the veteran and his representative 
should be furnished a statement of the 
case (SOC) on the issue of entitlement to 
service connection for PTSD.  They should 
be afforded a reasonable period of time 
in which to respond.  If, and only if, a 
timely substantive appeal is filed should 
the additional appropriate action be 
taken.

Further adjudication of the question involving service 
connection for PTSD will be postponed until the remand action 
is completed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 

